                    Case 19-11104-JTD          Doc 377       Filed 07/23/19         Page 1 of 8



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter   11


I]DGEMARC ENERGY HOLDINGS, LLC,                                Case   No. 19-11104 (JTD)
et al.,t
                                                               (Jointly Administered)
                            Debtors.



           NOTICE OF AGENDA FOR HEARING SCHEDULED FOR
   JULY 25,2019 AT 2:00 P.M.2 ßREVAILING EASTERN TIME), BEFORE THE
HONORABI-,E JOHN T. DORSEY AT THE UNITED STATBS BANKRUPTCY COURT
   FOR THE DISTRICT OF DELA\ryARE, LOCATED AT 824 NORTH MARKET
 STREET. sTH FLOOR" COURTROOM NO. 4. \ryILMINGTON. DELAWARE 19801

CONTINUED MATTER:

1          Debtors' Application for an Order Authorizing Employment and Retention of Prime
           Clerk LLC As Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 103,
           filecl on }l4ay 23,20191

           Response Deadline: June 6,2019 at 4:00 p.m. (ET); extended August 21,2019 at 4:00
           p.m. (ET) lor the Off,rce of the United States Trustee

           Responses Received:

           A.        Informal comments from the Office of the ljnited States Trustee

           Related Documents:

           B.        Declaration of Callum Streeter in Support of the Debtors' Chapter                1l   Petitions
                     and lìirst Day Pleadings [D.I. 3, filed on May 15,2019]

           C.        Omnibus Notice of Hearing [D.1. 108, hled on May 23.2019]

           Status: This matter has been adjoumed to the August 28, 2019 omnibus hearing by
                   agreement of the parlies.

'The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC ( I 541), EM Energy West Virginia, LLC (3171), EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
l,l,C (3963). 'I'he Debtors' corporate headquarters and rnailing address is 1800 Main Street, Suite 220, Canonsburg,
t)A   153 17.
t lf you wish to appear telephonically at the hearing, please schedule your appearance with CounCall prior to the
hearing. The telephone number for CouftCall is (866) 582-6878.




{ l 239.002-W0056662,5}
                    Case 19-11104-JTD         Doc 377      Filed 07/23/19   Page 2 of 8



UNCONTESTED MATTERS WITH CERTIFICATE                                    OF NO OBJECTION OII
CERTIF'ICATI OF COUNSEL:

2.          Application of the Debtors for Entry of an Order, Pursuant to Sections 327(a) and 328(a)
            of the Bankruptcy Code, Authorizing the Retention and Employment of Evercore Group
            t,.t,.C. as Investment Banker f-or the Debtors and Debtors In Possession, Nunc Pro Tunc
            to the Petition Date, and Waiving Certain Time-Keeping Requirements of Local Rule
            2016-2 [D.I. 102, filed on May 23,20191

            Response Deadline: June  6,2019 at 4:00 p.m. (ET); extended to June 12,2019, at 4:00
            p.m. (ET) for the Official Committee of Unsecured Creditors and extended to July 18,
             2019 at 4:00 p.m. (ET) for the Office of the United States Trustee

            Responses Received:

             A.       Informal comments from the Office of the United States Trustee

            Related Documents:

             B.       Declaration of Callum Streeter in Support of the Debtors' Chapter 11 Petitions
                      and First Day Pleadings [D.I. 3, hled on May 15,2019]

             C.       Omnibus Notice of Hearing [D.1. 108, f,rled on May 23,2019)

             D        ISEALED] Supplemental Declaration of Stephen Goldstein in Support of the
                      Application of the Debtors for Entry of An Order, Pursuant to Sections 327(a) and
                      328(a) of the Bankruptcy Code, Authorizing the Retention and Employment of
                      Evercore Group L.L.C. as Investment Banker for the Debtors and Debtors in
                      Possession, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-
                      Keeping Requirements of Local Rule 2016-2!D.I.326, file on July I1,20191

             E        IREDAC'IED] Supplemental Declaration of Stephen Goldstein in Support of the
                      Application of the Debtors for Entry of An Order, Pursuant to Sections 327(a) and
                      328(a) of the Bankruptcy Code, Authorizing the Retention and Employment of
                      Evercore Group L.L.C. as Investment Banker for the Debtors and Debtors in
                      Possession, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-
                      Keeping Requirements of Local Rule 20i6-2 [D.I. 330, filed on July 12,2019]

             F.       Certification of Counsel [D.1. 328, fìled on July 11,2019]

             G        Order Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code,
                      Authorizing the Retention and Employment of Evercore Group L.l-.C. as
                      Investment Banker for the Debtors and Debtors In Possession, Nunc Pro Tunc to
                      the Petition Date, and Waiving Certain Time-Keeping Requirements of Local
                      Rule 2016-2 [D.I. 363, entered on July 19,20191

            Status: On July 19, 2019, the Court entered an order granting the relief requested.
                    Accordingly, a hearing regarding this matter is not required.


{ 1239   002-W0056662,51                               2
                     Case 19-11104-JTD        Doc 377      Filed 07/23/19   Page 3 of 8



-t         Motion of the Debtors for Entry of an Order (A) Establishing Bar Dates fbr Filing Proofs
           of Claim, (B) Approving the Form and Manner for Filing Proofs of Claim and (C)
           Approving Notice Thereof [D.I. 283, filed on June 28, 20191

           Response Deadline: July 72,2019 af 4:00 p.m. (ET)

           Responses Received: Informal comments from the Office of the United States Trustee

           Related Documents

           A          Certification of Counsel [D.I. 351, frled on July 15,20191

           B          Order Granting Motion of the Debtors for Entry of an Order (A) Establishing Bar
                      Dates for Filing Proofs of Claim, (B) Approving the Form and Manner for Filing
                      Proofs of Claim and (C) Approving Notice l'hereof [D.I.352, entered on July 16,
                      20tel
           Status: On July 76, 2019, the Court entered an order granting the relief requested.
           Accordingly, a hearing regarding this matter is not required.

4          Application of the Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. $$
           328 (A); F-ed. R. Bankr. P.2014,2016, and 5002; and Del. Bankr. L.R.2014-i for an
           Order Authorizing Retention and Employment of Morris Nichols, Arsht & Tunnell LLP
           as Delaware Co-Counsel f,or the Official Committee of Unsecured Creditors Nunc Pro
           TunctoMay 29,2019 [D.I. 273,f/'ed on June 27,2019]

           Response Deadline: July ll,2019 at4:00 p.m. (ET); extended to July 18,2019 at4:00
           p.m. for the Debtors and July 19,2019 at 4:00 p.m. for the United States Trustee

           Responses Received:

           A.         Informal comments from the Ofïce of the United States Trustee

           Related Documents:

           B          First Supplemental Declaration of Robert J. Dehney in Supporl of the Application
                      of the Official Committee of Unsecured Creditors Pursuant to 11 U.S.C. $$ 328
                      (a); Fed. R. Bankr. P . 2014, 2016, and 5002; and Del. Bankr. L.R. 2014- 1 for an
                      Order Authorizing Retention and Employment of Morris Nichols, Arsht &
                      Tunnell LLP as Delaware Co-Counsel for the Official Committee of Unsecured
                      Creditors Nunc Pro Tunc to May 29,2019 [D.I. 296, f:Jed on July 3,20191

           C          Second Supplemental Declaration of Robert J. Dehney in Support of the
                      Application of the Official Committee of Unsecured Creditors Pursuant to 1l
                      U.S.C. $$ 328 (a); Fed. R. Bankr. P.2014,2016, and 5002; and Del. Bankr. L.R.
                      2014-1 for an Order Authorizing Retention and Employment of Morris Nichols,
                      Arsht & Tunnell LLP as Delaware Co-Counsel for the Official Committee of



                                                       -
                                                       J
{ I 239.002-W0056(r62.5 }
                    Case 19-11104-JTD        Doc 377      Filed 07/23/19    Page 4 of 8



                     Unsecured Creditors Nunc Pro Tunc to May 29,2019 [D.I. 361, liled on July 18,
                      20rel
           D         Third Supplemental Declaration of Robert J. Dehney in Support of the
                     Application of the Official Committee of lJnsecured Creditors Pursuant to 11
                     U.S.C. $$ 328 (a); Fed. R. Bankr. P. 2014,2016, and 5002; and Del. Bankr. L.R.
                     2014-1 for an Order Authorizing Retention and Employment of Morris Nichols,
                     Arsht & Tunnell LLP as Delaware Co-Counsel for the Ofhcial Committee of
                     Unsecured Creditors Nunc Pro Tunc toMay 29,2019 [D.I. 368, filed on luly 22,
                     20tel
          E.         Supplemental Declaration of William S. Sugden in Support of the Application of
                     the Official Committee of Unsecured Creditors Pursuant to l1 U.S.C. $$ 328 (a);
                     Fed. R. Bankr. P.2014,2016, and 5002; and Del. Bankr. L.R. 2014-1 for an
                     Order Authorizing Retention and Employment of Morris Nichols, Arsht &
                     Tunnell LLP as Delaware Co-Counsel for the Official Committee of Unsecured
                     Creditors Nunc Pro Tunc to May 29,2019 [D.L 369, frled on July 22,2019]

          F.         Certilìcation of Counsel [D.I. 373,f/red on July 22,20191

          Status: The informal comments from the OfTce of United States Trustee have been
          resolved. A Certification of Counsel has been filed and submitted in accordance with the
          Court's procedures.

5         Application of the Official Committee of Unsecured Creditors Pursuant to 11 IJ.S.C. $$
          328 (a); Fed. R. Bankr. P. 2014, 2076, and 5002; and Del. Bankr. L.R. 2014-l fbr
          Authorization to Retain and Employ Conway Mackenzie, Inc. as Financial Advisor Nunc
          Pro Tunc to May 30,2019 [D.I. 274,fúed on June 27,20191

          Response Deadline: July 11,2019 at 4:00 p.m. (ET); extended to July 18,2019 at 4:00
          p.m. for the Debtors and July 19,2019 at 4:00 p.m. for the United States Trustee

          Responses Received:

          A.         Informal comments from the Debtors

          B.         Informal comments frorn the Offrce of the United States Trustee

          Related Documents

          C.         Supplemental Declaration of John T. Young, Jr. in Support of the Retention and
                     Employment of Conway Mackenzie, Inc. as Financial Advisor Pursuant to
                     Bankruptcy Rule 2014(a) [D.L 367, f:Jed on July 22,2019]

          D.         Certification of Counsel [D.1. 372,filred on July 22,2019]




{ l 239.002-W0056662.5\                               4
                      Case 19-11104-JTD        Doc 377      Filed 07/23/19   Page 5 of 8



             Status: The infbrmal comments from the Debtors and the Office of the United States
             Trustee have been resolved. A Certification of Counsel has been f,rled and submitted in
             accordance with the Couft's procedures.

6            Application for Order Authorizing the Official Committee of Unsecured Creditors of
             EdgeMarc Energy Holdings, LLC, et al., to Retain and Employ Leech Tishman Fuscaldo
             & Lampl, LLC as Special Counsel , Nunc Pro Tunc to May 29,2019 [D.I. 275, f:led on
             June 27,20191

             Response Deadline:   July 11,2019 at4:00 p.m. (ET); extended to July 18,2019 at 4:00
             p.m. for the Debtors and July 19,2019 at 4:00 p.m. for the United States Trustee

             Responses Received

             A.        lnforrnal comments from the Debtors

             B.        Infbrmal comments from the Office of the United States Trustee

             Related Documents

             C         Declaration of William S. Sugden in Support of the Application fbr Order
                       Authorizing the Official Committee of Unsecured Creditors of EdgeMarc Energy
                       Holdings, LLC, et al., to Retain and Employ Leech Tishman Fuscaldo & Lampl,
                       LLC as Special Counsel , Nunc Pro Tunc to May 29,2019 [D.I. 370, filed on July
                       22,20191

             D         Amended Declaration of John M. Steiner, Esq. of Leech T'ishman Fuscaldo &
                       Lampl. LLC Pursuant to Bankruptcy Rule 201a(a) [D.l 375, filed on July 23,
                       20191

             E.        Cer-tification of Counsel [D.1. 376,filed on.luly 23,2019]

             Status: The informal comments from the Debtors and the Office of the United States
             Trustee have been resolved. A Certification of Counsel has been fìled and submitted in
             accordance with the Courl's procedures.

CONTESTED MATTERS:

7            Application for Order Authorizing Retention of Brown Rudnick LLP as Co-Counsel lbr
             the OfÍicial Committee of Unsecured Creditors of EdgeMarc Energy Holdings, LLC, et
             al., Nunc Pro Tunc to May 29,2019 1D.1.276, f,rled on June 28, 20191

             Response Deadline:   July 12,2019 at 4:00 p.m. (ET); extended to July 18,2019 at 4:00
             p.m. for the Debtors and July 19,2019 at 4:00 p.m. for the United States Trustee.

             Responses Received:

             A.        Informal comments from the OfTce of the United States Trustee



{l   23e.002-w005ó{i62.5   }                            5
                      Case 19-11104-JTD       Doc 377      Filed 07/23/19   Page 6 of 8



             Related Documents: None.

             Status: This matter is going forward.

8            Debtors' Motion to File Under Seal Certain Information Contained in the Supplernental
             f)eclaration of Stephen Goldstein in Support of Application for an Order, Pursuant to
             Sections 327(a) and 328(a) of the Bankruptcy Code, Authorizing the Retention and
             Employment of Evercore Group L.L.C. as Investment Banker for the Debtors and
             Debtors in Possession, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-
             Keeping Requirements of l,ocal Rule 2016-2ID.I. 327, filed on July 11,20191

             Response Deadline: July 18, 2019 at 4:00 p.m. (ET)

             Responses Received

             A         United States Trustee's Objection to Debtors' Motion to File Under Seal Certain
                       Information Contained in the Supplemental Declaration of Stephen Goldstein in
                       Support of Application for an Order, Pursuant to Sections 327(a) and 328(a) of
                       the Bankruptcy Code, Authorizing the Retention and Employment of Evercore
                       Group L.L.C. as Investment Banker for the Debtors and Debtors in Possession,
                       Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-Keeping
                       Requirements of Local Rule 2016-2 lD.1. 360, filed on July I 8, 20191

             Related Documents:

             B         ISEALED] Supplemental Declaration of Stephen Goldstein in Support ol'the
                       Application of the Debtors for Entry of An Order, Pursuant to Sections 327(a) and
                       328(a) of the Bankruptcy Code, Authorizing the Retention and Employment of
                       Evercore Group L.L.C. as Investment Banker for the Debtors and Debtors in
                       Possession, Nunc Pro Tunc to the Petition Date, and Waiving Certain Time-
                       Keeping Requirements of Local Rule 2016-2ID.I.326,f/re on July 11,20191

             C         IREDACTED] Supplemental Declaration of Stephen Goldstein in Support of the
                       Application of the Debtors for Entry of An Order, Pursuant to Sections 327(a) and
                       328(a) of the Bankruptcy Code, Authorizing the Retention and Ernployment of
                       Evercore Group l,.L.C. as Investment Banker for the Debtors and Debtors in
                       Possession, Nunc Pro Tunc to the Petition Date, and Waiving Cerlain Time-
                       Keeping Requirements of Local Rule 2016-2!D.I.330, filed on July 12,20191

             Status: This matter is going forward.

POTENTIAL MATTER GOING FORWARD:

9            Letter to the Honorable John T. Dorsey from Sigmund S. Wissner-Gross, Esq., Proposed
             Counsel to the Official Committee of Unsecured Creditors, Requesting a Discovery
             Conference with regards to Material Discovery Disputes [D.I.366, f,iled on July 19,
             20191




{I   239.002-W0056(r(r2.5   )                          6
                       Case 19-11104-JTD       Doc 377       Filed 07/23/19   Page 7 of 8



               Response Deadline:N/A

               Responses Received: None as of the date hereof.

               Related Documents:

               A         Emergency Motion of the Official Committee of Unsecured Creditors for Leave
                         to Conduct Discovery of ETC Northeast Pipeline LLC under Rule 2004 of the
                         Federal Rules of Bankruptcy Procedure [D.I. 167, f:Jed on June 12,20191

               B        Notice of 30(b)(6) Deposition of ETC Northeast Pipeline, LLC [D.I. 300, filed on
                        July 3, 20191

               Status: The Off,rcial Committee of Unsecured Creditors has requested a status conference
               on this matter.

Dated: July 23,2019                                          IS RATH & COBB LLP
       Wilmington, Delaware

                                                     Adam G. Landis (No. 3407)
                                                     Keni K. Mumford $fo. a186)
                                                     Kimberly A. Brown (lt{o. 5138)
                                                     Holly M. Smith (No. 6497)
                                                     919 Market Street, Suite 1800
                                                     Wilmington, Delaware I 980 I
                                                     Telephone: (302) 467 -4400
                                                     Facsimile: (302) 467 -4450
                                                     Email: landis@lrclaw.com
                                                            mumford@lrclaw.com
                                                            brown@lrclaw.com
                                                            smith@lrclaw.com

                                                     -and-




{   r   239.002-w00s6662.s}                             7
                     Case 19-11104-JTD   Doc 377    Filed 07/23/19       Page 8 of 8



                                            DAVIS POI,K & WARDWELL LLP
                                            Darren S. Klein (admittedpro hac vice)
                                            Lara Samet Buohwald (admittedpro hac vice)
                                            Aryeh E. Falk (admittedpro hac vice)
                                            Jonalr A. Peppiatt (admitted pro hctc vice)
                                            450 Lexington Avenue
                                            New York, New York 10017
                                            Telephone: (212) 450-4000
                                            Facsimile: (212) I 01-5800
                                            Email : darren.klein@davispolk.com
                                                     lara. buchwald@davispo lk. com
                                                     ar y eh.f alk@dav i sp o I k. c o m
                                                    j onah. peppiatt@davi spolk. com


                                            L.ounsel lo the Deblors
                                            and Dehtors -ln- P os s ess ion




{r   239.002-W0056662.5 }                       I
